IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00008-CR

CHARLES ROBERT BLAKE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-1940-C2


                          MEMORANDUM OPINION


      Charles Robert Blake appeals the trial court’s issuance of a judgment Nunc Pro

Tunc which adds the requirement of sex offender registration. Pursuant to a plea

bargain, Blake pled guilty to the offense of indecency with a child by contact and was

sentenced to 10 years in prison. TEX. PENAL CODE ANN. § 21.11 (West 2011). He also

waived his right to appeal. The trial court did not give Blake permission to appeal. See

TEX. R. APP. P. 25.2(a)(2). Further, we note that Blake was fully admonished in writing,
a document which he signed and initialed each paragraph, of his requirement to

register as a sex offender.         Thus, any failure to note the sex offender registration

requirement in the initial judgment was a clerical error. See Blanton v. State, 369 S.W.3d
894, 898 (Tex. Crim. App. 2012) (corrections to the record are limited to clerical errors).

        Accordingly, we dismiss this appeal. 1 See TEX. R. APP. P. 25.2(a)(2); 44.3.




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 20, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).


Blake v. State                                                                                      Page 2